DETAILED ACTION
This office action is in response to the communication received on 09/20/2021 concerning application no. 16/764,031 filed on 05/14/2020.
Claims 1-2, 4-6, and 8-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive.
Regarding the 112(b) rejections of the claims 1 and 14, Applicant argues that the amendment traverses the rejection. Examiner respectfully disagrees. The independent claims still do not define what the axis is related to or is the axis of. The axis could be of the transducers, the ultrasound device, or the subject. Such a lack of clarity would be indefinite to one with ordinary skill in the art and would result in an inability to recreate the claimed invention. Examiner maintains 112(b) rejections of claims 1 and 14.

Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive.
Applicant argues that for Prong Two of Step 2A, the judicial exception is integrated into a practical application with the recitation of a housing and a circuit board within the housing and the placement of transducer arrays on different axes. Applicant argues that the housing can be physically moved and has structural relationships. Furthermore, the Applicant argues that the invention is used for intravenous procedures and allows for the identifications of blood vessels and provide guidance to the clinician.
Examiner respectfully disagrees. The movement of the housing and the ultrasound for identifications of the blood vessels is not present in the claim. The inclusion of housing and its 
Applicant argues for Step 2B, the claim is not well-understood, routine, conventional activity as there is a combination of circuit boards, transducer arrays, and a housing. 
Examiner respectfully disagrees. It is well-known a transducer array is unable to function without a circuitry to provide and receive electrical signals that indicate ultrasound information. The inclusion of the circuitry and arrays in a housing is also well-known, as evidenced by Murai, Sato, Watson, and Imran. Such a housing protects arrays from environmental damage and reduces the interference from external forces of the body or the user. 
Examiner respectfully maintains the 101 rejection. Examiner notes that the indication of a direction to orient the ultrasound device based on the determined orientation such that the ultrasound device is aligned with the anatomy as claimed in claims 6 and 18-19 are satisfactory integrations of the judicial exception into a practical application.

Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 09/20/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 5, recites “along a first axis”. This claim element is indefinite as it is unclear what the axis is referring to. The axis could refer to the axis of the ultrasound signal, the subject anatomy, the first ultrasound array, or ultrasound device.
For purposes of examination, the Office is considering the first axis to be the axis of the first ultrasound array.
Line 8, recites “along a second axis”. This claim element is indefinite as it is unclear what the axis is referring to. The axis could refer to the axis of the ultrasound signal, the subject anatomy, or the second ultrasound array, or ultrasound device.
For purposes of examination, the Office is considering the second axis to be the axis of the ultrasound array.

Claim 6, line 8, recite “an axis of the ultrasound device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the axis is the same as the “first axis” (axis of the first ultrasound component that is part of the ultrasound device), the “second axis” (axis of the second ultrasound component that is part of the ultrasound device), or a separate and distinct axis. Of the ultrasound device.


Claim 8 is indefinite for the following reasons:
Line 4, recites the limitation "the first axis of the ultrasound device".  There is insufficient antecedent basis for this limitation in the claim.
Line 4, recite “the first axis of the ultrasound device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the first axis of the ultrasound device” is the same as the “first axis” established in claim 1 or is a separate and distinct feature. Currently, the first axis of claim 1 is not clearly defined (See above).
For purposes of examination, the Office is considering the first axis of the ultrasound device to be separate from the first axis in claim 1.

Claim 9, line 5, recite “the first axis of the ultrasound device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the first axis of the ultrasound device” is the same as the “first axis” established in claim 1 or is a separate and distinct feature. Currently, the first axis of claim 1 is not clearly defined (See above).
For purposes of examination, the Office is considering the first axis of the ultrasound device to be separate from the first axis in claim 1.

Claim 14 is indefinite for the following reasons:
Line 6, recites “along a first axis”. This claim element is indefinite as it is unclear what the axis is referring to. The axis could refer to the axis of the ultrasound signal, the subject anatomy, the first ultrasound array, or ultrasound device.
For purposes of examination, the Office is considering the first axis to be the axis of the first ultrasound array.
Line 11, recites “along a second axis”. This claim element is indefinite as it is unclear what the axis is referring to. The axis could refer to the axis of the ultrasound signal, the subject anatomy, or the second ultrasound array, or ultrasound device.
For purposes of examination, the Office is considering the second axis to be the axis of the ultrasound array.

Claim 18 is indefinite for the following reasons:
Line 3, recites the limitation "the first axis of the ultrasound device".  There is insufficient antecedent basis for this limitation in the claim.
Line 3, recite “the first axis of the ultrasound device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the first axis of the ultrasound device” is the same as the “first axis” established in claim 14 or is a separate and distinct feature. Currently, the first axis of claim 14 is not clearly defined (See above).
For purposes of examination, the Office is considering the first axis of the ultrasound device to be separate from the first axis in claim 14.

Claim 19 is indefinite for the following reasons:
Line 3, recites the limitation "the first axis of the ultrasound device".  There is insufficient antecedent basis for this limitation in the claim.
Line 3, recite “the first axis of the ultrasound device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the first axis of the ultrasound device” is the same as the “first axis” established in claim 14 or is a separate and distinct feature. Currently, the first axis of claim 14 is not clearly defined (See above).


Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound device and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “the logic circuit in configured to determine an orientation of the ultrasound device with respect to the subject’s anatomy based on the first signal and the second signal the subject’s anatomy based on the first ultrasound signal and the second ultrasound signal”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of the orientation of an ultrasound device based on an ultrasound signal. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a housing; and at least one circuit board disposed within the housing, wherein the at 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “wherein the first axis is orthogonal to the second axis”. This claim element is a mere data collection step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 2 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound device and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine the orientation based on the Doppler measures”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of orientation based on Doppler measurements. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the logic circuit is further configured to: determine Doppler measures based on the first ultrasound signal and the second ultrasound signal”. The determination of Doppler measures based on first and second ultrasound signals is a form of an insignificant extra-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound device and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine the orientation based on the signal intensity measures”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of orientation based on intensity measurements. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the logic circuit is further configured to: determine signal intensity measures based on the ultrasound first signal and ultrasound second signal”. The determination of intensity measures based on first and second ultrasound signals is a form of an insignificant extra-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 5 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 12 recites the following elements: “wherein the logic circuit is further configured to receive, via the communication interface, a control signal for configuring at least one of the first ultrasound transducer array or the second ultrasound transducer array”. This claim element is a mere controlling step which amounts to a pre/post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 13 recites the following elements: “wherein the communication interface is a wireless link”. This claim element is a mere communication step which amounts to a pre/post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method of scanning and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining an orientation of the ultrasound device with respect to the subject's anatomy based on the first signal and the second signal”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of the orientation of an ultrasound device based on an ultrasound signal. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “generating a first ultrasound signal by a first ultrasound transducer array of an ultrasound device, wherein the ultrasound device comprises: a housing; and at least one circuit board disposed with the housing, wherein the at least one circuit board comprises the first ultrasound transducer array arranged along a first axis, wherein the first ultrasound signal is representative of a subjects’ anatomy along the first axis; generating a second ultrasound signal by a second ultrasound transducer array of the ultrasound device, wherein the at least one circuit board comprises the second ultrasound transducer array arranged along a second axis, wherein the second ultrasound signal is representative of the subject’s anatomy along the second axis, the first axis disposed at an angle with respect to the second axis; and wherein the at least one circuit board comprises the logic circuit and wherein the logic circuit is in communication with the first ultrasound transducer array and the second ultrasound transducer array.” The placement of electronic circuitry in on a circuit board and in a housing does not integrate the judicial exception into a practical application as the housing simply provides a place where the circuits are kept. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 14 rejection.
Claim 15 recites the following elements: “wherein the first axis is orthogonal to the second axis”. This claim element is a mere data collection step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 15 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 14 rejection.
Claim 16 recites the following elements: “wherein the generating the first ultrasound signal includes beamforming a plurality of ultrasound echo signals received from the first ultrasound transducer array”. This claim element is a mere data collection step which amounts to a pre-solution insignificant 

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method for scanning and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining the orientation based on the at least one of Doppler measures or intensity measures”.
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of orientation based on Doppler or intensity measurements. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “determining at least one of Doppler measures or intensity measures based on the first ultrasound signal and the second ultrasound signal”. The determination of Doppler or intensity measures based on first and second ultrasound signals is a form of an insignificant extra-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 17 is ineligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 14 rejection.
Claim 20 recites the following elements: “transmitting the first ultrasound signal and the second ultrasound signal to a remote device; and displaying an image of the subject's anatomy based on at least one of the first ultrasound signal or the second ultrasound signal”. This claim element is a mere transmitting and displaying step which amounts to a pre/post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 20 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kantorovich (US Patent No. 6,261,233) further in view of Imran et al. (US Patent No. 6,251,073).

Regarding claim 1, Kantorovich teaches an ultrasound device, comprising:
a first ultrasound transducer array (Transducer 300 in Fig. 18) configured arranged along a first axis and configured to generate a first ultrasound signal representative of a subject's Col. 24, line 55-Col. 25, line 4, teaches that the transducer 300 transmits the ultrasonic beam 302 towards the vessel 20. The center dashed line in Fig. 18 shows the axis that is used to determine the angles phi and gamma);
a second ultrasound transducer array (Transducer 302 in Fig. 18) arranged along a second axis and configured to generate a second ultrasound signal representative of the subject's anatomy along the second axis, the first axis disposed at an angle with respect to the second axis (Col. 24, line 55-Col. 25, line 4, teaches that the transducer 302 transmits the ultrasonic beam 306 towards the vessel 20. The center dashed line in Fig. 18 shows the axis that is used to determine the angles phi and gamma); and 
a logic circuit (Controller 138 in Fig. 18) in communication with the first ultrasound transducer array and the second ultrasound transducer array (Controller 138 is shown to be connected to the transducers 300 and 302. Col. 21, lines 24-39 teaches that the controller is connected to the transmitters and receivers for ultrasonic control), the logic circuit configured to determine an orientation of the ultrasound device with respect to the subject's anatomy based on the first ultrasound signal and the second ultrasound signal (Col. 24, line 55-Col. 25, line 4, teaches that the angle, gamma, relative to the vessel 20 can be calculated and the relationship to the transducer 302. Furthermore, the transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18).
	However, Kantorovich is silent regarding an ultrasound device, comprising:
a housing; and 
at least one circuit board disposed within the housing, wherein the at least one circuit board comprises:
ultrasound transducers and a logic circuit.
In an analogous imaging field of endeavor, regarding the ultrasound imaging of anatomy, Imran teaches an ultrasound device, comprising:
Housing 22 in Fig. 1); and 
at least one circuit board disposed within the housing (PC board 57 is mounted in the housing 22 as seen in Fig. 1), wherein the at least one circuit board comprises:
ultrasound transducers and a logic circuit (Fig. 1 shows the connection of the transducers 53, semiconductors 58, and memory 56 on the PC Board 57).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kantorovich with Imran’s teaching of a housing unit that holds a processor and transducers. This modified apparatus would allow for a user to acquire medical images in a simple and cheap manner and from a device that is more compact (Col. 1, lines 6-13 of Imran).

Regarding claim 4, modified Kantorovich teaches the ultrasound device in claim 1, as discussed above.
	Kantorovich further teaches an ultrasound device, wherein the logic circuit is further configured to: 
determine Doppler measures based on the first ultrasound signal and the second ultrasound signal (Col. 25, lines 1-15, teach that the velocity of the flow is determined and the frequencies of the beams 304 and 306 can be calculated based on the velocity information. This frequency information is then used in the determination of the angle gamma by equation 14. Equation 15 also shows the velocity relationship to the angle gamma. The transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18); and
determine the orientation based on the Doppler measures (Col. 25, lines 1-15, teach that the velocity of the flow is determined and the frequencies of the beams 304 and 306 can be calculated based on the velocity information. This frequency information is then used in the determination of the angle gamma by equation 14. Equation 15 also shows the velocity relationship to the angle gamma. The transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18).

Regarding claim 5, modified Kantorovich teaches the ultrasound device in claim 1, as discussed above.
However, the combination of Kantorovich and Imran is silent regarding an ultrasound device, wherein the logic circuit is further configured to: 
determine signal intensity measures based on the first ultrasound signal and second ultrasound signal; and 
determine the orientation based on the signal intensity measures.
In an analogous imaging field of endeavor, regarding Doppler scanning of blood vessels, another embodiment of Kantorovich teaches an ultrasound device, wherein the logic circuit is further configured to: 
determine signal intensity measures based on the first ultrasound signal and second ultrasound signal (Claim 1, teaches the first and second Doppler shifted measurements are detected and are filtered to provide a peak signal amplitude that is used in the determination of the velocity signals); and 
determine the orientation based on the signal intensity measures (Col. 26, lines 24-65 teach that the velocity information is related to the frequencies that correspond to the different transducers and the relationship of the transducers’ frequency to the angles gamma and phi. The transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with another embodiment of Kantorovich’s teaching of determining intensity measures and determining orientation based on the measures. This modified ultrasound device would provide the user with a cheap and precise Doppler imaging system (Col. 1, lines 57-67, of Kantorovich). Furthermore, this will allow for a non-invasive measurement of parameters in cardiovascular systems (Col. 1, lines 11-15, of Kantorovich).

Regarding claim 14, Kantorovich teaches a method of ultrasound scanning, comprising:
generating a first ultrasound signal by a first ultrasound transducer array (Transducer 300 in Fig. 18) of an ultrasound device (Col. 24, line 55-Col. 25, line 4, teaches that the transducer 300 transmits the ultrasonic beam 302 towards the vessel 20), wherein the ultrasound device comprises:
wherein the first ultrasound signal is representative of a subject's anatomy along the first axis (Col. 24, line 55-Col. 25, line 4, teaches that the transducer 300 transmits the ultrasonic beam 302 towards the vessel 20. The center dashed line in Fig. 18 shows the axis that is used to determine the angles phi and gamma);
generating a second ultrasound signal by a second ultrasound transducer array of the ultrasound device, wherein the second ultrasound signal is representative of the subject's anatomy along the second axis, the first axis disposed at an angle with respect to the second axis (Col. 24, line 55-Col. 25, line 4, teaches that the transducer 302 transmits the ultrasonic beam 306 towards the vessel 20. The center dashed line in Fig. 18 shows the axis that is used to determine the angles phi and gamma); and 
determining, by a logic circuit (Controller 138 in Fig. 18) of the ultrasound device, an orientation of the ultrasound device with respect to the subject's anatomy based on the first ultrasound signal and the second ultrasound signal (Col. 24, line 55-Col. 25, line 4, teaches that the angle, gamma, relative to the vessel 20 can be calculated and the relationship to the transducer 302. Furthermore, the transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18).
However, Kantorovich is silent regarding a method comprising:
wherein the ultrasound device comprises:
a housing; and 
at least one circuit board disposed within the housing, wherein the at least one circuit board comprises the first ultrasound transducer array arranged along a first axis,

wherein the at least one circuit board comprises the logic circuit, and wherein the logic circuit is in communication with the first ultrasound transducer array and the second ultrasound transducer array.
In an analogous imaging field of endeavor, regarding the ultrasound imaging of anatomy, Imran teaches an ultrasound device, comprising:
a housing (Housing 22 in Fig. 1); and 
at least one circuit board disposed within the housing (PC board 57 is mounted in the housing 22 as seen in Fig. 1), wherein the at least one circuit board comprises the first ultrasound transducer array arranged along a first axis (Fig. 1 shows the connection of the PC board to the ultrasound array elements. The elements are arranged along elevation axis. Col. 4-5, lines 55-67 and lines 1-23, teach that the array can be connected to a number of channels that can control the transducers. A portion of the elements can be controlled for transmission at a time. Fig. 4 teaches that the transducers can be in 2 banks. This separation of activation of elements would provide suggestion to one with ordinary skill in the art that the transducers can be controlled with an opening between them, similar to Kantorovich),
wherein the at least one circuit board comprises the second ultrasound transducer array arranged along a second axis (Fig. 1 shows the connection of the PC board to the ultrasound array elements. The elements are arranged along elevation axis. Col. 4-5, lines 55-67 and lines 1-23, teach that the array can be connected to a number of channels that can control the transducers. A portion of the elements can be controlled for transmission at a time. Fig. 4 teaches that the transducers can be in 2 banks. This separation of activation of elements would provide suggestion to one with ordinary skill in the art that the transducers can be controlled with an opening between them, similar to Kantorovich), and
wherein the at least one circuit board comprises the logic circuit (Fig. 1 shows the connection of the transducers 53, semiconductors 58, and memory 56 on the PC Board 57), and wherein the logic Fig. 1 and Fig. 4 show the connection of the logic circuit to the ultrasound array elements).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kantorovich with Imran’s teaching of a housing unit that holds a processor and transducers. This modified apparatus would allow for a user to acquire medical images in a simple and cheap manner and from a device that is more compact (Col. 1, lines 6-13 of Imran).

Regarding claim 16, modified Kantorovich teaches the method in claim 14, as discussed above.
Kantorovich further teaches an method, wherein the generating the first ultrasound signal includes beamforming a plurality of ultrasound echo signals received from the first ultrasound transducer array (Col. 11, lines 20-25, teaches that the transducers are a phased array scanners that control ultrasonic orientations. Col. 7, lines 33-43, teaches that the time delay can be determined such that the reflections have a specific phase).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kantorovich (US Patent No. 6,261,233) further in view of Imran et al. (US Patent No. 6,251,073) further in view of Sato et al. (PGPUB No. US 2006/0042389).

Regarding claim 2, modified Kantorovich teaches the ultrasound device in claim 1, as discussed above.
However, the combination of Kantorovich and Imran is silent regarding an ultrasound device, wherein the first axis is orthogonal to the second axis.
In an analogous imaging field of endeavor, Doppler alignment with vessels, Sato teaches an ultrasound device, wherein the first axis is orthogonal to the second axis (Paragraph 0068 teaches that the arrays AB are orthogonal to one another and are aligned with respect to the blood vessel. Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with Sato’s teaching of ultrasound components with orthogonal axis. This modified apparatus would allow for the accurate sampling with probe position and an excellent reproducibility and high precision (Paragraphs 0012-0013 of Sato).

Regarding claim 15, modified Kantorovich teaches the method in claim 14, as discussed above.
However, the combination of Kantorovich and Imran is silent regarding a method, wherein the first axis is orthogonal to the second axis.
In an analogous imaging field of endeavor, Doppler alignment with vessels, Sato teaches a method, wherein the first axis is orthogonal to the second axis (Paragraph 0068 teaches that the arrays AB are orthogonal to one another and are aligned with respect to the blood vessel. Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with Sato’s teaching of ultrasound components with orthogonal axis. This modified method would allow for the accurate sampling with probe position and an excellent reproducibility and high precision (Paragraphs 0012-0013 of Sato).

Claims 6, 8-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kantorovich (US Patent No. 6,261,233) further in view of Imran et al. (US Patent No. 6,251,073) further in view of Murai et al. (PGPUB No. US 2015/0126865).

Regarding claim 6, modified Kantorovich teaches the ultrasound device in claim 1, as discussed above. 

wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line, 
wherein the logic circuit is further configured to indicate, via the one or more visual indicators, a direction to orient the ultrasound device based on the determined orientation such that an axis of the ultrasound device is aligned with the subject's anatomy.
In an analogous imaging field of endeavor, regarding the ultrasound of anatomy, Imran teaches an ultrasound device, further comprising one or more visual indicators in communication with the logic circuit (Fig. 1 shows that the display in communication with the PC board that holds the connection of the transducers 53, semiconductors 58, and memory 56).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kantorovich with Imran’s teaching of a visual display connected to circuitry. This modified apparatus would allow for a user to acquire medical images in a simple and cheap manner and from a device that is more compact (Col. 1, lines 6-13 of Imran).
However, this embodiment of Imran is silent regarding, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line, 
wherein the logic circuit is further configured to indicate, via the one or more visual indicators, a direction to orient the ultrasound device based on the determined orientation such that an axis of the ultrasound device is aligned with the subject's anatomy.
In an analogous imaging field of endeavor, regarding the ultrasound of anatomy, another embodiment of Imran teaches, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line (Fig. 6 shows a display with lines that overlap with a target. Units of measure are shown on the right of the lines. Col. 3, lines 28-32, teaches that the display is an LCD display)

However, the combination of Kantorovich and Imran is silent regarding wherein the logic circuit is further configured to indicate, via the one or more visual indicators, a direction to orient the ultrasound device based on the determined orientation such that an axis of the ultrasound device is aligned with the subject's anatomy.
In an analogous imaging field of endeavor, regarding the imaging of a blood vessel with Doppler imaging, Murai teaches an ultrasound device, wherein the logic circuit (Given that the direction markers are LEDs, they are inherently in communication with a component that provides a signal for the LED function) is further configured to indicate, via the one or more visual indicators, a direction to orient the ultrasound device based on the determined orientation such that an axis of the ultrasound device is aligned with the subject's anatomy (Paragraph 0072 teaches that the light emission can be done when the probe has reached above the blood vessel 6. This allows for a notification signal to be transmitted. Paragraph 0128 teaches that the arrangement direction markers work as the notification section 58. Paragraph 0048 teaches that the notification section 58 provides notification when the probe is in the presence of target tissue).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with Murai’s teaching of a visual indicator assisting with ultrasound alignment with respect to an anatomy. This modified ultrasound device would provide the user with an ultrasound target position detection system at a lower cost (Paragraph 0009 of Murai).

Regarding claim 8, modified Kantorovich teaches the ultrasound device in claim 6, as discussed above.

determine that the first axis of the ultrasound device is aligned with an axis of blood flow in the blood vessel (Col. 24, lines 55-Col. 25, lines 20, teach that the angle gamma is related to the velocity flow 22 that is shown to be the vector in the blood vessel in Fig. 18. Col. 24, line 55-Col. 25, line 4, teaches that the angle, gamma, relative to the vessel 20 can be calculated and the relationship to the transducer 302. Furthermore, the transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18). 
 However, the combination of Kantorovich and Imran is silent regarding a logic circuit configured to:
indicate, via the one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel.
In an analogous imaging field of endeavor, regarding the imaging of a blood vessel with Doppler imaging, Murai teaches an ultrasound device, wherein the logic circuit configured to: 
indicate, via the one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel (Paragraph 0072 teaches that the light emission can be done when the probe has reached above the blood vessel 6. This allows for a notification signal to be transmitted. Paragraph 0128 teaches that the arrangement direction markers work as the notification section 58. Paragraph 0048 teaches that the notification section 58 provides notification when the probe is in the presence of target tissue).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with Murai’s teaching of a visual indicator assisting with ultrasound alignment with respect to a vessel. This modified ultrasound 

Regarding claim 9, modified Kantorovich teaches the ultrasound device in claim 8, as discussed above.
Kantorovich teaches an ultrasound device, further comprising:
a top plane (Top part of plane 326 holding the transducers in Fig. 19B); and 
a bottom plane opposite the top plane (Bottom part of plane 326 holding the transducers in Fig. 19B).
While Kantorovich teaches an opening, the combination of Kantorovich and Imran is silent regarding an ultrasound device, further comprising:
an opening extending through the ultrasound device from the top plane to the bottom plane, the opening aligned with the first axis of the ultrasound device and configured to receive a medical device for insertion into the blood vessel, wherein the medical device comprises at least one of a needle or a catheter.
	In an analogous imaging field of endeavor, regarding the ultrasound of anatomy, another embodiment of Imran teaches an ultrasound device, further comprising:
an opening extending through the ultrasound device from the top plane to the bottom plane (The top and bottom parts of the legs 206 and 207 define the planes and the space between them provides an opening), the opening aligned with the first axis of the ultrasound device and configured to receive a medical device for insertion into the blood vessel (The opening is perpendicular to the planes defined by the legs 206 and 207. Col. 10, lines 22-24, teaches that the blood can be withdrawn from a vessel of a patient that is below the device), wherein the medical device comprises at least one of a needle or a catheter (Fig. 6 shows a needle. Col. 10, lines 22-24 teaches a needle is used).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with another embodiment 

Regarding claim 10, modified Kantorovich teaches the ultrasound device in claim 9, as discussed above.
Kantorovich further teaches an ultrasound device, wherein the first ultrasound component transducer array and the second ultrasound component transducer array are spatially separated by the opening (Fig. 18 shows the transducers 300 and 302 are spaced apart from one another and the have an opening between them. Fig. 1A also shows an opening between the two transducers).

Regarding claim 18, modified Kantorovich teaches the method in claim 14, as discussed above.
However, the combination of Kantorovich and Imran is silent regarding a method, further comprising indicating, via one or more visual indicators, a direction to orient the ultrasound device based on the determined orientation such that the first axis of the ultrasound device is aligned with the subject's anatomy, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line.
In an analogous imaging field of endeavor, regarding the imaging of a blood vessel with Doppler imaging, Murai teaches method, comprising indicating, via one or more visual indicators, a direction to orient the ultrasound device based on the determined orientation such that the first axis of the ultrasound device is aligned with the subject's anatomy, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line (Paragraph 0072 teaches that the light emission can be done when the probe has reached above the blood vessel 6. This allows for a notification signal to be transmitted. Paragraph 0128 teaches that the arrangement direction markers work as the notification section 58. Paragraph 0048 teaches that the notification section 58 provides notification when the probe is in the presence of target tissue).


Regarding claim 19, modified Kantorovich teaches the method in claim 14, as discussed above.
Kantorovich further teaches a method, wherein the subject's anatomy includes a blood vessel, wherein the method further comprises:
determining that the first axis of the ultrasound device is aligned with an axis of blood flow in the blood vessel (Col. 24, lines 55-Col. 25, lines 20, teach that the angle gamma is related to the velocity flow 22 that is shown to be the vector in the blood vessel in Fig. 18. Col. 24, line 55-Col. 25, line 4, teaches that the angle, gamma, relative to the vessel 20 can be calculated and the relationship to the transducer 302. Furthermore, the transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18).
However, the combination of Kantorovich and Imran is silent regarding a method, wherein the method further comprises: 
indicating, via one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line.
In an analogous imaging field of endeavor, regarding the imaging of a blood vessel with Doppler imaging, Murai teaches a method, wherein the method further comprises: 
indicating, via one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or Paragraph 0072 teaches that the light emission can be done when the probe has reached above the blood vessel 6. This allows for a notification signal to be transmitted. Paragraph 0128 teaches that the arrangement direction markers work as the notification section 58. Paragraph 0048 teaches that the notification section 58 provides notification when the probe is in the presence of target tissue).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with Murai’s teaching of a visual indicator assisting with ultrasound alignment with respect to a vessel. This modified method would provide the user with an ultrasound target position detection method at a lower cost (Paragraph 0009 of Murai).

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kantorovich (US Patent No. 6,261,233) further in view of Imran et al. (US Patent No. 6,251,073) further in view of Hoctor et al. (PGPUB No. US 2006/0211942).

Regarding claim 11, modified Kantorovich teaches the ultrasound device in claim 1, as discussed above.
	However, the combination of Kantorovich and Imran is silent regarding an ultrasound device, further comprising a communication interface in communication with the logic circuit and a remote device, the communication interface configured to transmit the first ultrasound signal and the second ultrasound signal to the remote device for displaying an image of the subject's anatomy based on at least one of the first ultrasound signal or the second ultrasound signal.
In an analogous imaging field of endeavor, regarding the ultrasound scanning of blood vessels, Hoctor teaches an ultrasound device, further comprising a communication interface in communication with the logic circuit and a remote device (Connection of the Ultrasound detector/actuator 22 to the central processor 16), the communication interface configured to transmit the first ultrasound signal and Paragraph 0039 teaches that the connection to the processor 16 can be done wirelessly. Paragraphs 0042-0042 teaches that the data is able to be used for image generation of the blood vessels. Paragraph 0093 teaches that the data is displayed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with Hoctor’s teaching of a communication with a remote device for the display of an image. This modified ultrasound device would provide the user with a more accurate, continuous, non-invasive blood pressure measurement technique and method (Paragraph 0010 of Hoctor). Furthermore, this monitoring is practical and relation for obtaining vasculature information (Paragraph 0002 of Hoctor).

Regarding claim 12, modified Kantorovich teaches the ultrasound device in claim 11, as discussed above.
	However, the combination of Kantorovich and Imran is silent regarding an ultrasound device, wherein the logic circuit is further configured to receive, via the communication interface, a control signal for configuring at least one of the first ultrasound transducer array or the second ultrasound transducer array.
In an analogous imaging field of endeavor, regarding the ultrasound scanning of blood vessels, Hoctor teaches an ultrasound device, wherein the logic circuit is further configured to receive, via the communication interface (Connection of the Ultrasound detector/actuator 22 to the central processor 16), a control signal for configuring at least one of the first ultrasound transducer array or the second ultrasound transducer array (Paragraph 0039 teaches that the connection to the processor 16 can be done wirelessly and allows for the control of the probes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with Hoctor’s teaching of 

Regarding claim 13, modified Kantorovich teaches the ultrasound device in claim 11, as discussed above.
	However, the combination of Kantorovich and Imran is silent regarding an ultrasound device, wherein the communication interface is a wireless link.
In an analogous imaging field of endeavor, regarding the ultrasound scanning of blood vessels, Hoctor teaches an ultrasound device, wherein the communication interface is a wireless link (Paragraph 0039 teaches that the connection to the processor 16 can be done wirelessly and allows for the control of the probes).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with Hoctor’s teaching of wireless communication link. This modified ultrasound device would provide the user with a more accurate, continuous, non-invasive blood pressure measurement technique and method (Paragraph 0010 of Hoctor). Furthermore, this monitoring is practical and relation for obtaining vasculature information (Paragraph 0002 of Hoctor).

Regarding claim 20, Kantorovich teaches the ultrasound device in claim 14, as discussed above.
	However, the combination of Kantorovich and Imran is silent regarding an ultrasound device, further comprising: 
transmitting the first ultrasound signal and the second ultrasound signal to a remote device; and 
displaying an image of the subject's anatomy based on at least one of the first ultrasound signal or the second ultrasound signal.

transmitting the first ultrasound signal and the second ultrasound signal to a remote device (Connection of the Ultrasound detector/actuator 22 to the central processor 16); and 
displaying an image of the subject's anatomy based on at least one of the first ultrasound signal or the second ultrasound signal (Paragraph 0039 teaches that the connection to the processor 16 can be done wirelessly. Paragraphs 0042-0042 teaches that the data is able to be used for image generation of the blood vessels. Paragraph 0093 teaches that the data is displayed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with Hoctor’s teaching of transmission of a signal to a device and the display of an image. This modified ultrasound device would provide the user with a more accurate, continuous, non-invasive blood pressure measurement technique and method (Paragraph 0010 of Hoctor). Furthermore, this monitoring is practical and relation for obtaining vasculature information (Paragraph 0002 of Hoctor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tian et al. (PGPUB No. US 2020/0187981): Teaches a multi-transducer needle guide device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./             Examiner, Art Unit 3793        


/PASCAL M BUI PHO/             Supervisory Patent Examiner, Art Unit 3793